Exhibit 10.4

 

[Letterhead of Reit Management & Research LLC]

 

October 29, 2010

 

CommonWealth REIT

400 Centre Street

Newton, Massachusetts 02458

Attention:  Chief Financial Officer

 

Re:  Business Management Agreement and Property Management Agreement

 

Reference is made to the Business Management Agreement, dated as of June 8,
2009, by and between CommonWealth REIT, formerly known as HRPT Properties Trust
(“CWH”), and Reit Management & Research LLC (“RMR”) (as in effect from time to
time, the “Business Management Agreement”) and the Property Management
Agreement, dated as of January 13, 2010, by and among RMR and CWH (as in effect
from time to time, the “Property Management Agreement”).

 

This letter confirms that so long as the Business and Property Management
Agreement between CWH and MacarthurCook Fund Management Limited, or its
permitted successors and assigns (the “MCK Management Agreement”), is in effect
and the Business Management Fee, Property Management Fee and Construction
Supervision Fee (all as defined therein) are being paid thereunder by CWH or any
of its subsidiaries, RMR waives its right to receive (x) a portion of the
Management Fee (as defined in the Business Management Agreement) equal to
one-half of one percent (0.5%) of the Annual Average Foreign Invested Capital
(as defined in the Business Management Agreement) payable to RMR under the
Business Management Agreement, (y) fifty percent (50%) of the Fee (as defined in
the Property Management Agreement) otherwise payable to RMR under the Property
Management Agreement and (z) fifty percent (50%) of the Construction Supervision
Fee (as defined in the Property Management Agreement) otherwise payable to RMR
under the Property Management Agreement.

 

 

Very truly yours,

 

 

 

/s/ Mark L. Kleifges

 

 

 

Mark L. Kleifges

 

Executive Vice President

 

--------------------------------------------------------------------------------